Rice, J.,
delivering the opinion of the court:
The single question presented is whether the justice of the peace had jurisdiction.
Section 1, Chapter 99, Revised Code 1893, provides that:
“The justices of the peace shall severally have jurisdiction, within their respective counties, of all causes of action arising from obligation, or express or implied promise, or contract, * * * where the matter in demand shall not exceed two hundred dollars.”
The appellee contends that the judgment entered in the Superior Court and sued upon in this case is an obligation or contract within the contemplation of the terms of the statute.
The court are of the opinion that a judgment of the Superior *362Court is not within the contemplation of the statute conferring jurisdiction on justices of the peace in civil actions. Baldwin v. Coyle, 7 Houst. 327.
And moreover we believe that the reasoning of the court in the case of Johnson’s Ex’r v. Hayes, 3 Harr. 486, in reference to section 30, c. 99, p. 958, Rev. Code, is applicable to the present, case considered in connection with section 62, c. 111, p. 845, Revised Code of 1893.
Pennewill, C. J., charging the jury:
Gentlemen of the jury:—It is agreed in this case that you shall render a verdict for the defendant below, appellant, for costs, and that will be your verdict.
Verdict for defendant below for costs.